Citation Nr: 0903198	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin rashes, 
diagnosed as eczema, vitiligo and alopecia.

2.  Entitlement to service connection for discoid lupus 
erythematosus.

3.  Entitlement to service connection for discoloration of 
nails.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from April 4, 2003 
through October 23, 2004, and from January 1, 2005 through 
February 18, 2008.

5.  Entitlement to a rating in excess of 50 percent for PTSD 
from February 19, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and December 2003decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

During the veteran's Travel Board testimony, his 
representative raised a claim for total disability rating 
based on individual unemployability (TDIU).  This claim is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for discoid 
lupus erythematosus and skin rashes diagnosed as eczema, 
vitiligo and alopecia, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  Discoloration of the nails was not shown in service and 
there is no current disability manifested by discoloration of 
the nails. 
 
2.  From April 4, 2003 through October 23, 2004 and from 
January 1, 2005 through February 18, 2008, the veteran's PTSD 
manifested in depressed mood, anxiety, and chronic sleep 
impairment, with Global Assessment of Functioning scores 
primarily ranging from 51 to 65.  

3.  From February 19, 2008, the veteran's PTSD manifested in 
depression, anxiety, problems with anger management, and some 
indications of a thought disorder, with a Global Assessment 
of Functioning score of 45. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
discoloration of nails have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The criteria for a rating in excess of 30 percent for 
PTSD from April 4, 2003 through October 23, 2004 and from 
January 1, 2005 through February 18, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Codes 9411 (2008).
 
3.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD from February 19, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2008); 38 
C.F.R. §§ 3.102, 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 
9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter dated in February 2008 advised the veteran to submit 
or ask VA to obtain medical evidence detailing clinical 
findings, to submit lay statements from witnesses describing 
his symptoms, and/or to submit his own statement completely 
describing his symptoms, their frequency and severity, and 
any additional disablement his condition causes.  The 
February 2008 letter also advised the veteran of the evidence 
needed to establish a disability rating and effective date.  
The claim was last readjudicated in August 2008.

In any event, with respect to the claim for a higher initial 
rating for PTSD, the appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post service treatment records, examination reports, 
medical literature submitted by the veteran, and hearing 
testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting evidence and 
testifying at a hearing.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service Connection for Discolored Nails

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection is only warranted where the evidence 
demonstrates disability. "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1 (2008); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 
 
The veteran indicated during his Travel Board testimony that 
he had suffered from discolored nails for what seemed like 
forever.  

Service treatment records reveal no complaints or findings of 
discolored nails.  A December 1984 VA treatment report notes 
the veteran complaining of racing stripes in several 
fingernails, some of which existed for about three years.  

The veteran was afforded a VA skin examination during August 
2003.  The examiner indicated that the veteran had 
hyperpigmented nail bands involving the left number three 
toenail and the right number five toenail.  The examiner 
noted that the pigment appeared to be fading.  The examiner 
indicated this was a normal finding in African-Americans, and 
although it can be related to medical therapy, this did not 
appear to be the case in the veteran's case.  Thus, the VA 
examiner indicated that the veteran's claimed condition is a 
normal finding.  

In summary, the discoloration was not shown in service or for 
many years thereafter.  Moreover, the preponderance of the 
medical evidence indicates it is a normal variant in this 
case and not a disability; thus, service connection is not 
warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, 
neglects family, and is unable to work).  While the Rating 
Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. 
§ 4.130 (2008).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran attended sessions at a Vet Center during 2003.  
An August 2003 Assessment Summary indicates that the 
impression was one of PTSD with a GAF score of 51.  The 
veteran's symptoms indicated as intrusive thoughts and 
images; nightmares; avoidance of crowds and helicopters; 
sleep disturbance; problems with anger; problems with 
concentration; hypervigilance; and an increased startle 
response.  

The veteran was afforded a VA psychiatric examination during 
September 2003.   The examiner indicated the veteran was 
currently working part-time for the United Parcel Service; 
and further, that he had retired in 2000 as a Project Manager 
from Western Electric after 36 years of service.  The 
examiner indicated the veteran did chores around the house 
when not working, to include cleaning and exercising on a 
daily basis, as well as fixing the cars and yard work.  
Socially, the veteran enjoyed attending jazz festivals and 
traveling with his wife.  However, they were doing less of 
this since his wife had gone back to school.  The veteran 
indicated he slept from 8:00 p.m. to 1:30 a.m., awakening 
with itching and noises.  The veteran was neatly groomed; his 
responses were coherent and goal-directed; he was cheerful 
with a full range of affect; fully oriented with no memory 
problems; with no deficits in concentration, computation or 
language function.  There was no sign of cognitive 
impairment.  The veteran had never been suicidal and there 
was no indication of 
hallucinations or delusions.  The examiner indicated that the 
veteran was not 
re-experiencing stressors in the form of a flashback and his 
nightmares were no longer causing any impairment.  He showed 
some slight arousal symptoms but no avoidance behaviors.  The 
examiner did not give the veteran any psychiatric diagnoses, 
indicating that there was no indication the veteran suffered 
from any psychopathology and noted that even though he had 
counseling and medication in the past, he was on no 
psychiatric medication at the time of the examination.  

The Board notes that the veteran received a temporary total 
disability rating from October 24, 2004 to December 31, 2004; 
thus, this period is not on appeal before the Board.  The 
Board further notes the reason for this temporary total 
disability rating was the veteran's PTSD treatment program at 
the Denver VAMC from October 25, 2004 until December 2, 2004.  
The closing summary from the veteran's PTSD treatment program 
indicates that the veteran had some difficulties with 
concentration and memory; anxiety and depression; problems 
with anger; problems with interpersonal relationships; panic 
attacks; sleep disturbance; hypervigilance; and avoiding 
contact with people and crowds. 

A mental health treatment note dated in September 2004 
indicates that the veteran had no suicidal ideation, and no 
hallucinations or delusional thoughts were exhibited.  The 
veteran indicated he had a short fuse and that he abused his 
former wife but did not abuse his current wife as she would 
leave him if he behaved in that manner.  The veteran was 
described as polite and cooperative, with appropriate mood 
and affect.  The veteran was given a GAF score of 60.  The 
veteran was seen by the same examiner during January 2005, 
after his PTSD treatment described above.  The assessment was 
basically the same as in September 2004; however, the veteran 
received a GAF score of 65.

The veteran received an additional mental health assessment 
during January 2005 with Dr. G, a VA psychiatrist.  The 
veteran indicated that he felt anxious and in danger.  The 
veteran indicated that he was hearing voices every day 
telling him to hurt people and a contradictory voice telling 
him not to do this.  The veteran also indicated that when he 
was severely stressed, he heard his mother calling his name.  
The veteran indicated he was sleeping 4 to 5 hours a night 
but woke up when he heard noises and patrolled the house.  On 
objective examination, the examiner indicated the veteran was 
alert and attentive; oriented time three; cooperative and 
reasonable; with appropriate grooming; normal rate and rhythm 
of speech; intact language; euthymic mood with congruent 
affect; auditory hallucinations at baseline; normal, coherent 
thought process; passive and nonspecific homicidal ideation; 
good insight; good judgment; intact memory; with an average 
fund of knowledge.  The examiner additionally indicated he 
would increase the veteran's prescription amounts.  The 
physician assigned a GAF score of 60.

A May 2005 treatment note with Dr. G indicates that the 
veteran reported he was sleeping very soundly for nine hours 
per night.  His mood was described as euthymic; he ate 
normally; and had no nightmares or flashbacks.  The examiner 
indicated on objective examination that the veteran was 
alert, oriented, verbal, and cooperative, with full affect, 
clear speech and normal thought processes and thought 
content.  The assessment was that the veteran had chronic 
PTSD in good remission due to medications.  

The veteran received a July 2005 psychiatric evaluation from 
a private physician.  The veteran indicated he had 
flashbacks; avoidance; detachment; nightmares; dysphoria; 
little interest in usual activities; problems with focus and 
concentration; hypervigilance and a hyperstartle response; 
and a feeling of having a foreshortened future.  He also 
indicated he had decreased sleep with fatigue.  The mental 
status examination revealed the veteran as pleasant; 
cooperative; appropriately dressed; fairly well groomed; very 
worried with good eye contact; pleasant; with retarded 
psychomotor activity.  The veteran was described as dysphoric 
and anxious with an appropriate affect congruent to the mood 
but it was labile and constricted.  Speech was described as 
spontaneous, clear and productive, with normal flow.  The 
veteran was described as alert; oriented to time, place, and 
person; with intact memory for remote, recent, and immediate 
events.  The veteran showed no delusions or hallucinations.  
There were no perceptual distortions; no suicidal or 
homicidal ideations; and insight and judgment appeared to be 
intact.  The veteran's diagnostic impression was Axis I 
diagnoses of PTSD and Major Depressive Disorder, single 
episode with a GAF score of 50.     

An August 2005 treatment note with Dr. G indicated that the 
veteran complained that he was not sleeping well, 2 to 3 
hours per night, and had been having a lot of dreams.  On 
objective examination, the veteran was noted as being alert; 
oriented; verbal; cooperative; with clear speech; full 
affect; and dysphoric mood.  The examiner indicated the 
veteran's thought process and content were normal.  

The veteran had a mental health assessment during September 
2006.  The veteran indicated that he had intrusive thoughts 
with nightly nightmares.  He indicated that he had no 
flashbacks but did indicate avoidance of some activities and 
combat movies.  The veteran indicated that there was nothing 
he really liked to do and felt very detached from people.  He 
indicated his wife told him he did not care about a lot of 
things to include his children.  The veteran indicated that 
he became irritated easily; exhibited hypervigilance and a 
hyperstartle reflex; but no difficulty concentrating.  The 
veteran denied suicidal ideation and indicated that he had 
thoughts of hurting others but that he had an internal 
dialogue, acknowledging that such thoughts did not make 
sense.  He indicated he had specific homicidal thoughts 
towards the man who got his child hooked on drugs, but he had 
not seen him in a couple of years and had no current intent 
to act on those thoughts.  The veteran additionally indicated 
he had auditory hallucinations and that he heard his deceased 
mother call his name when he was in dangerous situations.  
The veteran indicated he had never experienced visual 
hallucinations.  On a mental status examination, the veteran 
scored 26.5 points out of 30 possible points. The veteran was 
given Axis I diagnoses of PTSD and major depressive disorder, 
recurrent with a GAF score of 55.  

The veteran had mental health treatment during October 2006.  
At this visit, the veteran indicated he had just returned 
from Texas where he had been visiting a friend.  The veteran 
indicated that he was doing okay.  The examiner noted that 
the veteran's mood remained positive and forward looking.  He 
had non-debilitating difficulty with sleep.  The veteran was 
given a GAF score of 65.  The Board notes that the veteran 
requested to be seen by this Social Worker once a month and 
another practitioner the following month.  However, VA 
treatment record searches through 2008 show no additional 
mental health treatment notes.

The veteran was afforded a VA examination during February 
2008.  The examiner indicated the veteran had nightmares with 
sleep disruption; problems with anger management; 
hypervigilance; flashbacks several times a week; depression; 
and auditory hallucinations which indicated a thought 
disorder.  The veteran stated that his condition had worsened 
in the previous couple of months due to his mother-in-law 
passing away, which the examiner indicated was a significant 
trauma that had worsened his symptoms of anxiety and 
depression.  The veteran additionally indicated that he 
worked full-time as a custodian at the Post Office.  The 
veteran said that he had made threats against two co-workers 
who were hassling him during the final months of 2007.  
Before working at the Post Office, he had worked at a car 
dealership delivering titles, but had gotten angry and quit 
during October 2006.  The veteran indicated that he had been 
married to his current wife for more than thirty years.  They 
had discussed divorce during December 2007 but things had 
gotten better since that time.  The veteran indicated that he 
spoke with his oldest son 3-4 times per week, was estranged 
from his daughter because she owed him money, and had 
recently moved in order to be closer to his son who was in 
prison on drug charges.  The veteran indicated that he had 
one friend who lived in Iowa who he spoke to on the phone 
every three months and a friend in El Paso he spoke to on the 
phone every month.  The veteran indicated that he did not 
have any other friends in the Denver area.  

Concerning the mental status examination, the veteran scored 
26 out of 30, which is in the normal range of function.  The 
examiner indicated the veteran was able to maintain 
activities of daily living to include personal hygiene.  The 
examiner summarized that the veteran had impaired thought 
processes and communication, impaired social functioning, and 
impaired employment due to making threats to co-workers 
although he maintained full-time employment.  The veteran was 
given Axis I diagnoses of PTSD with depression, severe and 
chronic; depressive disorder, related to PTSD; and psychotic 
disorder, related to PTSD.  The examiner provided the veteran 
a GAF score of 45.  The examiner, in sum, indicated that the 
veteran had reduced reliability and productivity due to his 
mental disorder and further that this significantly impacted 
his employment.  

The veteran was treated at the Denver VAMC (VA Medical 
Center) during July 2008.  He denied all problems and 
indicated that he had run out of his medications two months 
prior.  

During the veteran's Board testimony during September 2008, 
the veteran indicated that he was on medication on a regular 
basis.  He further indicated that he had resigned from the 
Post Office.  He had a problem with two co-workers, as 
previously mentioned, and since mediation did not solve the 
problem, the veteran resigned during May 2008.  The veteran 
indicated that the two co-workers admitted their fault in the 
matter.  The veteran additionally indicated that he had a 
friend he spoke to in Texas about every two weeks and guys in 
Seattle and Iowa he speaks with every couple of months.  The 
veteran also indicated he had homicidal thoughts toward the 
person who got his son hooked on drugs, but no plan or 
intent.   

Upon review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's symptomatology more nearly approximates a rating in 
excess of the 30 percent disability rating from April 4, 2003 
through October 23, 2004 and from January 1, 2005 through 
February 18, 2008.  The veteran did not have a flat affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; more than mild 
memory impairment; impaired judgment; or impaired abstract 
thinking.  The Board notes that the veteran's GAF score for 
the contemplated time period were between 51 and 60, 
indicating mild to moderate PTSD symptoms.  Additionally, 
while the veteran reports irritation and trouble with co-
workers, the Board notes that the veteran continued to be 
employed.  Additionally, the veteran does have friends who he 
speaks to on a regular basis and also maintains his marriage 
of more than thirty years.  Further, the veteran's depressed 
mood, anxiety, suspiciousness and chronic sleep impairment 
are contemplated in the 30 percent disability rating.  In 
summary, the Board finds that the veteran's disability 
picture corresponds with the criteria set forth in the 30 
percent category.


However, resolving all doubt in favor of the veteran, the 
Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 70 percent rating from 
February 19, 2008.  Although the veteran maintained full 
employment until May when he resigned from his job, the VA 
examiner indicated that the veteran's mental health condition 
worsened shortly before his VA examination due to the loss of 
his mother-in-law.  Additionally, the examiner indicated that 
the veteran's mental disorder significantly impacted his 
employment.  The Board does not find that an evaluation in 
excess of 70 percent is warranted, however.  The objective 
findings do not reveal symptomatology consistent with a 100 
rating.  Moreover, the veteran's treating psychiatrist did 
not categorize the impact on the veteran's employment as 
being total, but rather indicated a significant impact with 
reduced reliability and productivity.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for discoloration of nails 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD from April 4, 2003 through October 23, 2004, and from 
January 1, 2005 through February 18, 2008, is denied.

Entitlement to a rating of 70 percent for PTSD from February 
19, 2008 is granted, subject to the regulations applicable to 
the payment of monetary benefits.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims for 
service connection for a skin condition and discoid lupus 
erythematosus.  38 C.F.R. § 3.159.

The veteran was afforded a VA skin examination during August 
2003.  The examiner limited the opinion to whether or not the 
veteran's skin conditions were related to in-service exposure 
to Agent Orange.  However, the veteran has since made it 
clear that he does not contend that his skin conditions 
result from Agent Orange exposure.  The examiner additionally 
did not comment on whether the December 1968 service 
treatment record indicating that the veteran suffered from 
athlete's foot, for which foot soaks and tinactin were 
prescribed, was related to any of his current skin 
conditions.  The Board notes that the prior request for the 
VA skin examination incorrectly indicated that the veteran's 
service treatment records were silent regarding treatment for 
a skin condition.  Thus, the veteran must be afforded an 
additional VA examination to consider the fact that the 
veteran was seen for a skin condition in service.

The Board additionally notes that the veteran identified, in 
the context of his original claim, private treatment records 
from Dr. Bray and Dr. Wollner, who had treated him for his 
skin conditions including lupus.  However, these records were 
not requested by RO.  The RO noted in the January 2008 
supplemental statement of the case that those records would 
only reflect treatment many years after service and would not 
provide evidence sufficient to establish service connection.  
The Board, however, will not make that assumption.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002) (possibility that the records could contain relevant 
evidence, including medical opinions as to the etiology of 
the appellant's claimed condition, cannot be foreclosed 
absent a review of those records).  Thus, the veteran should 
be provided the opportunity to complete authorization forms 
for VA to request records from those physicians.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
appropriate releases to obtain private 
treatment records from Dr. Bray and Dr. 
Wollner, and any other treatment records 
which the veteran feels would be relevant 
to his claim.  After receiving the 
releases, request those records and 
associate any obtained records with the 
claims file.  Additionally, request VA 
treatment records from the VA Eastern 
Colorado Healthcare System dating since 
August 2008.  

2.  Schedule the veteran for a VA 
dermatology examination by a physician to 
ascertain what skin conditions the veteran 
currently suffers from, including discoid 
lupus erythematosus, and whether any such 
conditions are related to active service.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination, to include the December 1968 
service treatment record indicating a skin 
condition.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that any current 
skin disorders, including discoid lupus 
erythematosus, are related to service.  
The examiner should set forth the 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


